Citation Nr: 1741085	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-16 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a left ear hearing loss disability.

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for a little finger disability of the right hand. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The Veteran and friend


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to March 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by RO. 

The Veteran testified before the undersigned in an April 2017 hearing at the RO. A transcript of the hearing is included in the electronic claims file. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the April 2017 hearing, the Veteran testified that he is in receipt of Social Security Administration (SSA) benefits. The duty to assist requires the VA to attempt to obtain records from other Federal agencies, including the SSA, when the VA has 
notice of the existence of such records. A remand is necessary in order to obtain the Veteran's SSA records.

Remand is also warranted in order to afford the Veteran VA examinations to assess his claims.    

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of all SSA disability records and add to the VBMS file. If the search for such records is unsuccessful, documentation to that effect must be added to the claims file.

2. Schedule the Veteran for a VA examination to determine the etiology of the claimed acquired psychiatric disorder. The VBMS file must be made available to the psychologist/psychiatrist for review prior to examination. All indicated tests and studies should be performed and the clinical findings should be reported in detail. THE EXAMINER IS ADVISED THAT HE/SHE MUST FULLY COMPLY WITH THE FOLLOWING:

a. DO NOT APPLY THE CRITERIA SET FORTH IN DSM-V. INSTEAD APPLY AND DISCUSS THE CRITERIA OF DSM-IV, WHICH WAS APPLICABLE AT THE TIME THE VETERAN SUBMITTED HIS CLAIM. 

b. THE EXAMINER MUST PROVIDE SPECIFIC FINDINGS REGARDING WHETHER THE VETERAN CURRENTLY HAS OR AT ANY TIME SINCE MARCH 2009 (THE DATE OF THE VETERAN'S CLAIM), DIAGNOSES OF:

      
      
      PTSD;
      SUBSTANCE INDUCED MOOD DISORDER;
      DYSTHYMIC DISORDER;
      MAJOR DEPRESSIVE DISORDER; 
      ALCOHOL DEPENDENCE
      
c. The examiner must review the record in conjunction with rendering the requested opinion; however, the Board calls the examiner's attention to the following:

The Veteran alleges that during A.I.T training while he was stationed at Fort Knox, Kentucky, he and a fellow unit member, J.B., were attacked while walking back to the barracks after a night out drinking at a club. He alleges the attack occurred at some time between October and December 1971.The Veteran reports that J.B. sustained a knife cut wound to the top of his head and was taken away by ambulance to the hospital for stitches when the Military Police arrived to break up the attack;
  
The Veteran also alleged that he was a victim of an in-service military sexual assault while he was stationed in Germany; 

The Veteran's confirmed military occupational specialty (MOS) was armor crewman and overseas service is shown by record;  




A service mental status evaluation treatment record reflects the examiner's impression that the Veteran had "significant mental illness;" that the Veteran was mentally responsible, able to adhere to the right, able to distinguish right from wrong, had the mental capacity to understand and participate in board proceedings and met the retention standards;

Service personnel records show that in July 1972, the Veteran feel asleep on guard duty and was disciplined through non-judicial punishment;

February 1973 service personnel records show that the Veteran's commanding officer initiated action to effect the Veteran's discharge from service for unsuitability due to apathy (lack of appropriate interest), defective attitudes and inability to expend effort constructively. The recommendation for discharge report documents that the Veteran had been counseled on four occasions and had been disciplined through non-judicial punishment on 3 occasions; 

The commanding officer reported that the Veteran had a long history of rehabilitative attempts in the unit. When he first showed signs of being apathetic, the Veteran was moved to another crew and duty position. The move proved untenable and the Veteran was moved once more to a different crew. The commanding officer reported that the Veteran showed resistance to any help and his bitterness towards his situation increased; the Veteran was moved to headquarters platoon in an attempt to train him as a clerk but the rehabilitative effort failed almost immediately. The commanding officer summarized that upon his arrival in the unit, the Veteran was already resentful towards the military and the authority it represented. He developed behavior disorders and was counseled a number of times by his chain of command. Over time, the Veteran became more and more embittered towards the Army. 

Rehabilitative attempts improved his apathy somewhat but he reverted back to his old state. The commanding officer concluded that the Veteran was lazy and would not accomplish any given task unless closely supervised. Most recently, the Veteran went absent without leave (AWOL) for two days;  

Post service treatment records reflect continuing treatment for various psychiatric disorders. November 2009 VA treatment records reflect that the Veteran was admitted voluntarily for alcohol withdrawal. The Veteran sought referral to the PTSD program. Diagnoses included alcohol dependence, substance induced mood disorder versus dysthymic disorder and rule out (r/o) PTSD;  

In a November 2011 statement, the psychologist at the Vet Center opined that the Veteran was experiencing symptoms of PTSD and Major Depressive that onset as a direct result of the traumatic events he experienced during his period of military service (namely, the alleged military sexual trauma);  

At the April 2017 Board hearing, the Veteran alleged that his PTSD is attributable to the in-service assault in 1971 and military sexual trauma;  

d. The psychologist/psychiatrist must take a psychiatric history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the psychologist/psychiatrist must so state, with a complete explanation in support of such a finding.  

The psychologist/psychiatrist MUST BE ADVISED that actual corroboration of the claimed personal assault and military sexual trauma (e.g., by way of contemporaneous police reports, military disciplinary proceedings, etc.) is not dispositive as to the question of whether the assault/sexual trauma occurred. The Board is requesting that the psychologist/psychiatrist opine as to whether he or she believes that the Veteran sustained a personal assault/sexual trauma in service, even without corroboration of record.  

All indicated tests and studies must be performed. The psychologist/psychiatrist must provide a diagnosis for each psychiatric disability found. This must include specific findings as to whether the Veteran has, or at any time during the course of this appeal had diagnoses of PTSD, major depressive disorder, substance induced mood disorder, dysthymic disorder and alcohol dependence in accordance with DSM-IV. For each diagnosis, the psychologist/psychiatrist must provide an opinion as to whether the psychiatric disability began during service, was chronically worsened during service, is related to any incident of service, or was manifest as a psychosis within one year after discharge from service. If the psychologist/psychiatrist diagnoses the Veteran with PTSD, he or she must specify the stressor or stressors underlying the diagnosis. The psychologist/psychiatrist must also opine whether the Veteran sustained a sexual assault during service and if so, whether the Veteran has PTSD related to this in-service sexual assault.  

If the psychologist/psychiatrist finds evidence of malingering or fabrication of symptoms through clinical testing, observation or history, he or she should so state.

A thorough explanation must be provided for the opinion rendered. If the psychologist/psychiatrist cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

3. Schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed left ear hearing loss and tinnitus. The claims file should be made available to the examiner for review prior to examination. All indicated tests and studies should be performed and the clinical findings should be reported in detail. 




A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. After reviewing the entire record, the examiner should provide opinion with supporting explanations as to the following: 
 
Does the Veteran have current left ear hearing loss and tinnitus that had onset due to noise exposure sustained during his period of service? 

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

*The February 2012 report of audiological evaluation. VBMS Entry March 8, 2012.

*During his April 2017 hearing, the Veteran testified that his left ear hearing loss and tinnitus onset from noise exposure he sustained in performance of his duties in the armor crew. He testified that he was not provided any hearing protection. 

A thorough explanation must be provided for the opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting explanation as to why an opinion cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

4. Schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed little finger disability of the right hand. The claims file should be made available to the examiner for review prior to examination. All indicated tests and studies should be performed and the clinical findings should be reported in detail. 

A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. After reviewing the entire record, the examiner should provide opinion with supporting explanations as to the following: 
 
Does the Veteran have current little finger disability of the right hand that had onset due to injury sustained during his period of service? 

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

*Service treatment records document that the Veteran fractured the distal interphalangeal (DIP) joint of the fifth finger on his right hand in November 1972. The January 1973 separation examination report documents a scar on the little finger of the right hand. VBMS entry July 28, 2009, p. 6, 24, 53-54/60.

*During his April 2017 hearing, the Veteran testified that he had arthritis in his joints (right hand).

A thorough explanation must be provided for the opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting explanation as to why an opinion cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

5. After completing all indicated development, readjudicate the claims.

If indicated, this case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




